Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 6, 2022

                                       No. 04-22-00370-CV

                                       Patricia JACAMAN,
                                             Appellant

                                                 v.

U.S. BANK, N.A. AS TRUSTEE FOR BEAR STEARNS ASSET BACKED SECURITIES
 1 TRUST 2044-AC6; and Nationstar Mortgage LLC d/b/a Mr. Cooper; DOES 1 through 100
                                    Inclusive,
                                    Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2022CVG000378D1
                             Honorable Joe Lopez, Judge Presiding


                                          ORDER
        The court reporter’s record in this appeal was due on August 16, 2022. On September 1,
2022, Ms. Cynthia Perez Lenz, the court reporter responsible for preparing the reporter’s record
for this appeal filed a notification of late record, stating the reporter’s record has not been filed
because appellant has failed to request the record in writing. It is therefore ORDERED that
appellant provide written proof to this court no later than September 16, 2022 that the appellant
has requested the court reporter to prepare the reporter’s record, which request must designate
the portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1).
The reporter’s record must be filed no later than thirty days after the date appellant’s written
proof is filed with this court.

         It is further ORDERED that appellant provide written proof to this court no later than
September 16, 2022 that either (1) the fee for preparing the reporter’s record has been paid or
arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without paying
the fee.

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court